DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments and remarks for application 16/579386 filed on 12/08/2020. Claims 21-23 and 29-48 are presented for examination.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 31, 33, 35, 37, 39, 41 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US Patent Pub. No. 2018/0269234 A1) in view of Henninger (US Patent Pub. No. 2018/0199402 A1)
claim 21, Hughes teaches a micro-transfer printable circuit (Hughes, [0244], micro transfer assembly), comprising: 
a pixel substrate (Hughes, Fig. 7, substrate 704);
a pixel circuit comprising a light-emitting diode and three or more electrical connections (Hughes, Fig. 7, N-Pad and P-Pad; Hughes, Fig. 3, an exemplary microLED comprising two emitter with one n electrode 304 and two p electrodes 306a and 306b), the pixel circuit disposed on or in the pixel substrate, wherein at least two of the electrical connections are directly electrically connected and wherein at least two of the electrical connections cause the pixel circuit to emit light from the light-emitting diode when provided with electrical signals (Hughes, Fig. 7, N-Pad and P-Pad are electrically connected through layer 716; Hughes, Fig. 5, when attached to display substrate 512, the microLED forms a connection to the two contact on the display substrate; Hughes, [0039] and [0249], current pass through the electrodes and produce light with the drive current).
Hughes does not seem to explicitly teach the electrical connections are external and formed an electrical jumper that comprises a wires.
However, in a related art of mounting LED on a substrate/surface to establish electrical connection, Henninger teaches a mountable LED circuit comprising a light-emitting diode and external electrical connections, wherein the external electrical connections are directly electrically connected to forma an electrical jumper that comprises a wire (Henninger, Fig. 4B, LED module 10 with LED arrangement 110, which makes connection by anode 131 and cathode 132, i.e. external electrical 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize/substitute the LED module of Henninger with the LED device of Hughes. The suggestion/motivation would have been in order to reduce the overall wiring complexity of a lighting device (Henninger, [0016]) and to reduce the manufacturing steps, i.e. LED module of Henninger requires only 4 layer/steps (Henninger, Fig. 4B) whereas the LED of Hughes requires more than 5 layer/steps (Hughes, Fig. 7).  
Regarding claim 22, Hughes in view of Henninger teaches the limitations of the parent claim 21 and further teaches one of the at least two of the external electrical connections that cause the light-emitting diode to emit light is also one of the at least two external electrical connections that are directly electrically connected to form the electrical jumper (Henninger, Fig. 4B, LED module 10 with LED arrangement 110, which makes connection by anode 131 and cathode 132, i.e. external electrical connection, via through-wire 420 through the substrate 100; Henninger, [0072], LED module is position to bridge a connection, i.e. jumper).
Regarding claim 23, Hughes in view of Henninger teaches the limitations of the parent claim 21 and further teaches each of the three or more external electrical connections comprising a connection post protruding from the pixel substrate on a side of the pixel substrate opposite the light-emitting diode (Henninger, Fig. 4B, anode 131 and cathode 132 are on the opposite side from the LED arrangement 110).
claim 31, Hughes in view of Henninger teaches the limitations of the parent claim 21 and further teaches the pixel circuit comprises one or more inorganic light-emitting diodes (Hughes, [0002], a well-known LED technology is inorganic light emitting diode ILED).
Regarding claim 33, Hughes in view of Henninger teaches the limitations of the parent claim 21 and further teaches the pixel circuit comprises two or more light emitters that each emit a different color of light (Hughes, [0213] each pixel including microLED of each of red, blue and green; Hughes, Fig. 3, plurality of emitter on a same substrate).
Regarding claim 35, Hughes in view of Henninger teaches the limitations of the parent claim 21 and further teaches the pixel circuit is an active circuit comprising at least one transistor (Hughes, Figs. 4 and 5, transistor layers).
Regarding claim 37, Hughes in view of Henninger teaches the limitations of the parent claim 21 and further teaches the pixel circuit comprises one or more light emitters that are disposed on the pixel substrate (Henninger, Fig. 4B, LED module 10 with LED arrangement 110).
Regarding claim 39, Hughes in view of Henninger teaches the limitations of the parent claim 21 and further teaches the pixel circuit comprises at least first and second wires formed on or in the pixel substrate, the pixel circuit comprises a semiconductor substrate that comprises at least first and second connection posts, the first connection post is in electrical contact with the first wire, and the second connection post is in electrical contact with the second wire (Henninger, Fig. 4B, LED module 10 with LED arrangement 110, which makes connection by anode 131 and cathode 132 via through-
Regarding claim 41, Hughes in view of Henninger teaches the limitations of the parent claim 21 and further teaches the three or more external electrical connections comprises a first connection post and a second connection post each protruding from the pixel substrate on a side of the substrate opposite the light-emitting diode (Henninger, Fig. 4B, anode 131 and cathode 132 are on the opposite side from the LED arrangement 110),
the pixel circuit comprises at least a first wire and a second wire formed on or in the pixel substrate, 
the light-emitting diode comprises a light-emitting structure electrically connected to the first connection post and the second connection post, and
the first connection post is in electrical contact with the first wire, and the second connection post is in electrical contact with the second wire (Henninger, Fig. 4B, LED module 10 with LED arrangement 110, which makes connection by anode 131 and cathode 132 via through-wire 420, i.e. first and second wire formed in the substrate, through the substrate 100).
Regarding claim 43, Hughes in view of Henninger teaches the limitations of the parent claim 21 and further teaches a display substrate wherein the pixel substrate is disposed on the display substrate (Hughes, Fig. 4, glass substrate/backplane).
Regarding claim 44, Hughes in view of Henninger teaches the limitations of the parent claim 21 and further teaches the pixel circuit comprises a sensor (Hughes, 
Regarding claim 45, Hughes in view of Henninger teaches the limitations of the parent claim 44 and further teaches a sensor substrate, wherein the pixel substrate is disposed on the sensor substrate (Hughes, Fig. 4, glass substrate/backplane).
Regarding claim 46, Hughes in view of Henninger teaches the limitations of the parent claim 21 and further teaches the at least two of the external electrical connections that are directly electrically connected to form the electrical jumper are different from the at least two of the external electrical connections that cause the pixel circuit to emit light from the light-emitting diode (Henninger, [0061] and [0071] anode and cathode are connected to electrical pads 141 and 142, i.e. different external connections, to be provide with voltage to drive the LED).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US Patent Pub. No. 2018/0269234 A1) in view of Henninger (US Patent Pub. No. 2018/0199402 A1) and Bower (Chris Bower, “Micro-Transfer-Printing (µTP): Technology Overview”)
Regarding claim 29, Hughes in view of Henninger teaches the limitations of the parent claim 21. Hughes in view of Henninger does not seem to explicitly teach the micro-transfer printable circuit comprising a tether.
However, in a related art of micro-transfer printing, Bower teaches an LED that is micro-transfer printed by using a method/process of attaching to a tether then detached/broken away (Bower, page 44).

Regarding claim 30, Hughes in view of Henninger and Bower teaches the limitations of the parent claim 29, and further teaches the tether is a broken tether (Bower, page 44).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US Patent Pub. No. 2018/0269234 A1) in view of Henninger (US Patent Pub. No. 2018/0199402 A1) and Stegamat (US Patent Pub. No. 2004/0046500 A1)
Regarding claim 32, Hughes in view of Henninger teaches the limitations of the parent claim 21. Hughes in view of Henninger does not seem to explicitly teach the pixel circuit comprises one or more organic light-emitting diodes.
However, Hughes teaches in [0002] the invention is not limited to inorganic LED, and other display technology can be used as well.
Ant that in the related art of LEDs, Stegamat teaches that there are some advantages of organic LEDs when compared to inorganic LEDs, being that organic LED is less expensive and can be deposited at a low temperature and even on flexible substrates (Stegamat, [0011]).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to replace the inorganic LEDs of .

Claims 34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US Patent Pub. No. 2018/0269234 A1) in view of Henninger (US Patent Pub. No. 2018/0199402 A1) and Smith (US Patent Pub. No. 2008/0303756 A1).
Regarding claim 34, Hughes in view of Henninger teaches the limitations of the parent claim 21 and further teaches that the display structure can be passive or active depending on whether each pixel is driven separately or not (Hughes, [0004]). 
And further in the art of driving LED displays, Smith teaches the use of passive driving over active driving (Smith, [0044]).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize the manufacturing method of Hughes in view of Henninger in a passive display as well. The suggestion/motivation would have been in order to further improve the display lifetime of the display (Smith, [0044]).  
Regarding claim 42, Hughes in view of Henninger teaches the limitations of the parent claim 21 and further teaches wherein the pixel substrate comprises at least two connections posts (Henninger, Fig. 4B anode 131 and cathode 132), and that the display structure can be passive or active depending on whether each pixel is driven separately or not (Hughes, [0004]).

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize the manufacturing method of Hughes in view of Henninger in a passive display as well. The suggestion/motivation would have been in order to further improve the display lifetime of the display (Smith, [0044]).
And when implemented as a passive display as suggested by Smith, the display will take on a structure as shown in Fig. 4 of Smith, where the display substrate having a row conductor and a column conductor segment, and one end of the pixel, i.e. row connection post, is in electrical contact with the row conductor and the other end of the pixel, i.e. column connection post, is in contact with the column conductor segment (Smith, Fig. 4, one end of the LED is connected to column line 308 while the other end of the LED is connected to row line 304).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US Patent Pub. No. 2018/0269234 A1) in view of Henninger (US Patent Pub. No. 2018/0199402 A1) and Amo et al. (US Patent Pub. No. 2009/0121988 A1)
Regarding claim 36, Hughes in view of Henninger teaches the limitations of the parent claim 21 and further teaches wherein a display substrate (Hughes, Fig. 4, glass substrate/backplane), wherein the electrical jumper comprises at least first and second connection posts protruding from the pixel substrate such that (i) the at least two of the 
Hughes in view of Henninger does not seem to explicitly teach the display substrate comprising first and second column line segments, wherein (ii) the first connection post in electrical contact with the first column line segment, and (iii) the second connection post in electrical connection with the second column line segment.
However, in the related art of driving LED displays, Amo teaches an LED display which utilize only column line segments to drive the display while having LEDs connected with series with the column line segments (Amo, Fig. 1, pixel element 110; Amo, [0037], each light element 113 is a LED; Amo, Fig. 5, upper column electrode 421 and lower electrodes 421 connecting in series with the pixel element).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize the manufacturing method of Hughes in view of Henninger on the display configuration as suggested by Amo. The suggestion/motivation would have been in order provide a light weight display while allowing video data to quickly propagate through the display elements (Amo, [0011]).
When implemented as the configuration as suggested by Amo, the bumps of Hughes, i.e. connection posts, would be in electrical contact with the column line segments, being that is the bumps of Hughes are the only contact where the pixel is made to the driving elements. 

Response to Arguments
Applicant’s arguments with respect to claims 21-23, 29-37, 39 and 41-46 as amended have been considered but are moot because the arguments do not apply to the current reference combination including the new reference of Henninger being used in the current rejections under new grounds of rejection necessitated by amendment.  See above rejections for full detail.

Allowable Subject Matter
Claims 38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the pixel circuit comprises a control circuit that is native to the semiconductor substrate in a micro-transfer printable circuit in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. The previous cited prior art reference Edward (US Patent Pub. No. 2002/0175882 A1) and Cok (US Patent Pub. No. 2010/0123694 A1) both teach pixels each have their individual respective control circuit (Edward, Fig. 2, processing element 41; Cok, Fig. 1, chiplet 20), but they do not seem to teach the control circuit native to a semiconductor substrate of a micro-transfer printable circuit in the manner claimed as a whole.
Claims 47 and 48 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 47 and 48 recites similar limitations as indicated above for claims 38 and 40, hence the reason for allowance is similar to what is indicated above for claims 38 and 40. See above for more detail.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.